FILED
                            NOT FOR PUBLICATION                              MAY 21 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50368

               Plaintiff - Appellee,              D.C. No. 2:04-cr-00402-CAS

  v.
                                                  MEMORANDUM *
CLARENCE ADOLPHUS, a.k.a. Seal A,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Clarence Adolphus appeals from the district court’s judgment and challenges

the 168-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute a controlled substance, in violation

of 21 U.S.C. § 846; money laundering, in violation of 18 U.S.C. § 1956; tax


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evasion, in violation of 26 U.S.C. § 7201; and attempting to interfere with the

administration of revenue law, in violation of 26 U.S.C. § 7212(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Adolphus contends that the district court violated Federal Rule of Criminal

Procedure 32 and prevented meaningful appellate review by failing to make

sufficient findings in response to his objection to the aggravating role adjustment.

Adolphus did not dispute any of the facts cited in the presentence report in support

of the adjustment; thus, Rule 32 did not require the court to say more than it did.

See United States v. Petri, No. 11-30337, 2013 WL 1490604, at *7 (9th Cir. Apr.

12, 2013). Furthermore, the court’s explanation for the aggravating role

adjustment is sufficient to permit appellate review.

      Adolphus also contends that the district court erred by applying an

aggravating role adjustment under U.S.S.G. § 3B1.1(a) because there was no

evidence that he had control and authority over another participant in the money

laundering offense. We do not reach this contention because, even if the district

court erred, any error was harmless. See United States v. Munoz-Camarena, 631

F.3d 1028, 1030 & n.5 (9th Cir. 2011) (per curiam). The district court imposed a

sentence below the Guidelines range that would have resulted had no enhancement

been imposed.

      AFFIRMED.


                                          2                                    10-50368